DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 05/25/2022, with respect to the 112 rejection and 103 rejections have been fully considered and are persuasive.  The 112 rejection and 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the structural configuration as claimed in the independent claims (i.e. a lens operatively connected to a color filter, a metasurface directly connected to the color filter, a resonant waveguide grating (RWG) directly connected to the metasurface, and a detector array directly connected to the RWG) which appears to be in regards to Fig. 3A of the applicant’s drawings.  
The closest prior art located was:
Guenter (US 20180284428) – Fig. 6 – shows a RGB filter connected directly with a metasurface lens.
Groever et al. (US 20210149081) – Fig. 4A – shows a metalens doublet (i.e. the claimed metasurface and RWG) directly connected to a camera.  However, it is unclear (i.e. non-obvious) how this optical system with the additional components (as shown in Fig. 4A such as condenser and polarizer) would operate if combined with Guenter.
Tsai et al. (US 20200225386) – Figs. 14-15 and 0135 – describe the functions of the metalens array as in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486